                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

    TYRONE CURTIS GEORGE SR,

                         Plaintiff,

                         v.                               CAUSE NO.: 3:18-CV-850-JD-MGG

    DR MICHAEL PERSON,

                        Defendant.

                                      OPINION AND ORDER

        Tyrone Curtis George, Sr., a pro se prisoner housed in the LaPorte County Jail,

filed an complaint alleging that Dr. Michael Person (the jail doctor) is deliberately

indifferent to his sickle cell anemia.1 “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers . . ..” Erickson v. Pardus,

551 U.S. 89, 94 (2007). Nevertheless, this court must review the complaint and dismiss it

if the action is frivolous or malicious, fails to state a claim, or seeks monetary relief

against a defendant who is immune from such relief. “In order to state a claim under [42

U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal



1 “Sickle cell anemia is an inherited form of anemia – a condition in which there aren’t enough healthy
blood cells to carry adequate oxygen throughout your body. Normally, your red blood cells are flexible
and round, moving easily through your blood vessels. In sickle cell anemia, the rood blood cells become
rigid and sticky and are shaped like sickles or crescent moons. These irregularly shaped cells can get
stuck in small blood vessels, which can slow or block blood flow and oxygen to parts of the body. There’s
no cure for most people with sickle cell anemia. But treatments can relieve pain and help prevent
problems associated with the disease.” https://www.mayoclinic.org/diseases-conditions/sickle-cell-
anemia/symptoms-causes/syc-20355876 (last visited Nov. 7, 2018).
constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       “For a medical professional to be liable for deliberate indifference to an inmate’s

medical needs, he must make a decision that represents such a substantial departure

from accepted professional judgment, practice, or standards, as to demonstrate that the

person responsible actually did not base the decision on such a judgment.” Jackson v.

Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks and citations omitted). Here,

George alleges that when he became incarcerated, Dr. Person changed his treatment

and prescription medicine. As a result, he is suffering severe pain and has had to go to

the hospital twice. “Whether and how pain associated with medical treatment should

be mitigated is for doctors to decide free from judicial interference, except in the most

extreme situations.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996). Prisoners are “not

entitled to demand specific care[, nor are they] entitled to the best care possible.” Forbes

v. Edgar, 112 F.3d 262, 267 (7th Cir.1997). Mere disagreement with a medical

professional does not state a claim, Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003),

and even medical malpractice and incompetence do not state a claim of deliberate

indifference. Walker v. Peters, 233 F.3d 494 (7th Cir. 2000). Though it is unclear whether

Dr. Person’s treatment is a substantial departure from accepted professional practice,

judgment, or standards, the complaint has plausibly alleged that it could be. Therefore,

George will be granted leave to proceed against Dr. Michael Person.

       As a final matter, the only relief George specified in the complaint is that Dr.

Person be removed as the attending physician at the LaPorte County Jail. ECF 3 at 5.


                                               2
However, that relief is outside the scope of what is available in this lawsuit.

Nevertheless, because George alleges that he is not receiving adequate medical care for

his sickle cell anemia, the court will allow him leave to proceed against Dr. Person for

injunctive relief.

       For these reasons, the court:

       (1) GRANTS Tyrone Curtis George, Sr., leave to proceed against Dr. Michael

Person for injunctive relief to obtain medical treatment for his sickle cell anemia, as

required by the Fourteenth Amendment;

       (2) DISMISSES all other claims;

       (3) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Dr. Person at the LaPorte County Jail with a copy of this order and the

complaint (ECF 3) as required by 28 U.S.C. § 1915(d); and

       (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Dr. Michael Person

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claim for which the plaintiff has been granted leave to proceed in this

screening order.

       SO ORDERED on November 8, 2018

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
